UNITED STATES COURT OF APPEALS
                    FOR THE SEVENTH CIRCUIT
                       Chicago, Illinois 60604

                            November 14, 2007


               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. JOEL M. FLAUM, Circuit Judge

               Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                    ] Appeal from the United
          Plaintiff-Appellee,                ] States District Court for
                                             ] the Northern District of
No. 06-2381           v.                     ] Illinois, Western Division.
                                             ]
DAVID H. ENGLAND,                            ] No. 04 CR 50068
           Defendant-Appellant.              ]
                                             ] Philip G. Reinhard,
                                             ] Judge.


                                   ORDER

       The opinion issued in the above-entitled case on November 7, 2007, is
hereby amended as follows:

       In the last paragraph on page 14 of the opinion, the sentence beginning
“The issue on appeal is straightforward” should now read as:

              The issue on appeal is straightforward: England threatened
              to kill his brother-in-law yet the Sentencing Guidelines point
              to a sentence for attempted murder.